OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07 April 2022 has been entered.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 18 December 2017. It is also noted that the prosecution history of copending parent application US 14/650,212 has been considered, and that the search notes/strategy included herewith are shared between the aforesaid copending parent and instant applications. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 03 January 2022 has been considered. 

Response to Amendment
The Amendment filed 07 April 2022 has been entered. Claims 12 and 17 have been canceled, and claims 6 and 8 have been amended. As such, claims 6-8, 10, 11, and 13-16 remain pending, under consideration, and have been examined on the merits.
The amendments to the claims have overcome each and every objection thereto previously set forth in the Final Office Action dated 10 December 2021 (hereinafter “Final Office Action”). The aforesaid claim objections have been withdrawn; the Examiner thanks Applicant for making the suggested amendments.
The amendments to the specification have overcome the objections thereto previously set forth in the Final Office Action. The aforesaid specification objections have been withdrawn; the Examiner thanks Applicant for making the suggested amendments.
The cancelation of claim 12 has overcome the rejection of claim 12 under pre-AIA  35 U.S.C. 112, fourth paragraph. 
Further, it is noted that (i) the grounds of rejection previously set forth in the Final Office Action under pre-AIA  35 U.S.C. 103(a) are maintained herein (modified to address the amendments to the independent claim); and (ii) new grounds of objection are set forth herein, necessitated by the amendments to the claims.

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, the following amendments are respectfully suggested by the Examiner in order to approve upon the form/readability of the claim:
“an amount of increase in film thickness by protein adsorption of a resin film consisting of the resin composition and having a film thickness of 1 µm is 0.5 µm or less, the film thickness increase measured by a measurement method in which an insulin aqueous solution having a concentration of 3.53 [[mg/ml]]mg/mL and a pH of 7.8 is flowed over the resin film and is used to measure [[an]]the increase in film thickness due to adsorption, wherein a feed rate of the insulin aqueous solution is 20 [[µl/min]]µL/min and the measurement temperature [[of]]is 25°C.
Appropriate correction is respectfully suggested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-8, 10, 11, 13, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanahashi et al. (US 6,525,144; “Tanahashi”) in view of Takahashi et al. (US 5,187,012; “Takahashi ‘012”) and Sato (US 2003/0130421; “Sato”) (all references prev. cited).
Yabuki et al. (US 2017/0218191; “Yabuki”) (prev. cited) is relied upon as an evidentiary reference for the rejection of claims 13, 15, and 16.
Regarding claim 6, Tanahashi discloses a resin composition including (i) an amorphous, norbornene-based, hydrogenated, ring-opened polymer; (ii) (based on 100 parts by weight of the norbornene polymer) 0.01 to 100 parts by weight (i.e., up to 50 wt.%) of a rubbery polymer(s) such as hydrogenated thermoplastic elastomers including styrene-based aromatic vinyl-conjugated diene block copolymers (for the purpose of increasing the impact resistance and/or flexibility) including hydrogenated styrene-butadiene block copolymers; and optionally (iii) additives such as antioxidants, in an amount of 0.001 to 5 parts by weight per 100 parts norbornene-based polymer [Abstract; col 1, 5-13; col 2, 58-65; col 3, 1-10, 36-38; col 4, 7-14, 34-43; col 9, 1-6; col 15, 46-55; col 16, 45-47; col 18, 10-13, 18-25, 42-45, 50-55; col 19, 5-11, 37-43; col 23, 15-25, 36-67; col 24, 1-46]. The resin composition is molded into a medicine container for liquid, powdery, or solid medicines, including for sample collection such as blood collection, as well as pre-filled syringes; as well as may be molded into prostheses and parts therefor [col 23, 35-67]. Tanahashi does not require that the container include other layers, and as such, the container formed from the resin composition constitutes a monolayer container, of which reads on the claimed inner wall formed from the resin composition. 
The amount of (i) norbornene-based polymer of from 50 to 99.9 wt.% overlaps and therefore renders prima facie obvious the claimed range of (i) being from 50 to 80 wt.% (see MPEP 2144.05(I)). The amount of (ii) rubbery polymer being from 0.01 to 50 wt.% overlaps and therefore renders prima facie obvious the claimed range of (ii) being from 20 to 50 wt.%. Given that the resin composition does not require any components other than (i), (ii), and optionally (iii), the composition is reasonably interpreted as reading on the claimed resin composition consisting of (i), (ii), and optionally (iii) (where it is noted that the claimed optional at least one additive is not required by claim 6).
Given that the (monolayer) container of Tanahashi is formed from the resin composition set forth above, and is disclosed as suitable for containing medicine, as well as blood (of which necessarily includes the protein hemoglobin, absent factually-supported objective evidence to the contrary) it reads on the claimed inner wall being configured to contact a protein-including medicine, as well as the medicine container being “for storing protein-including medicine” as recited in the preamble (see MPEP 2111.02(II)), of which constitutes an intended-use of the medicine container.
Tanahashi is silent regarding (A) the specific species of (ii) rubbery polymer compounded with the (i) norbornene-based polymer, as well as the styrene content thereof; (B) a content of a low-molecular-weight component having a MW of 1,000 or less being reduced to an amount of 3 wt.% or less in the resin composition; and (C) an amount of increase in film thickness by protein adsorption of a resin film (formed from) and consisting of the resin composition and having a film thickness of 1 µm being 0.5 µm or less, where said film thickness increase due to protein adsorption is measured by a method in which an insulin aqueous solution having a concentration of 3.53 mg/mL and a pH of 7.8 is flowed over the resin film for 300 seconds and the thickness increase is measured with an intermolecular interaction measurement device, wherein a feed rate of insulin aqueous solution is 20 µL/min and the measurement temperature is 25°C. 
Sato teaches impact resistance improving agents (i.e., impact modifiers), of which are added to resin compositions to improve the impact resistance or toughness thereof [0042]. Sato teaches that examples thereof include, inter alia, styrene-rubber block copolymers, such as styrene-butadiene copolymers and hydrogenated products thereof; ethylene-α-olefin rubber copolymers; butadiene polymers; isoprene polymers; and block copolymers of vinyl aromatic compounds (represented by styrene) with conjugated dienes [0043-0045]. Sato teaches that in particular, block copolymers of vinyl aromatic compounds including hard polystyrene blocks and soft blocks derived from diene groups are generally preferred due to high rubber elasticity [0046], and where such copolymers are typically hydrogenated [0047]. Sato teaches that a specific example of the aforesaid block copolymer(s) include styrene-butadiene group hydrogenated copolymers having styrene content over 60 weight percent, including over 65 weight percent, with a specific example being Tuftec™ H1043, of which is a hydrogenated styrene-butadiene-styrene block copolymer, i.e., styrene-ethylene-butylene-styrene block copolymer (SEBS) [0048], evidenced as such by the specification at [0104], and also evidenced as having a styrene content of 67 wt.%. 
As such, Sato reasonably teaches that Tuftec™ H1043 is a known hydrogenated aromatic vinyl-conjugated diene block copolymer (SEBS) suitable as an impact modifier for improving the impact resistance, flexibility, and/or toughness of resin compositions; as well as the aforesaid being functionally equivalent to the other named species (e.g., ethylene-α-olefin rubbers) therein for the purpose of impact modification.
Takahashi ‘012 teaches that conventional thermoplastic saturated (i.e., hydrogenated) norbornene polymers contain unreacted monomers and low volatile components such as solvent that can cause reduction in strength of articles molded therefrom [Abstract; col 1, 5-13; col 2, 66-68; col 3, 1-5]. Takahashi ‘012 teaches that when pellets of a resin composition including an amorphous norbornene polymer (as well as other components including additives and fillers) are dried at a temperature somewhat lower than the glass transition temperature (before molding or otherwise forming products/articles), molded products which are free from micro-voids and resistant to forming micro-voids at high temperatures and humidity can be formed [col 3, 15-31; col 4, 5-7; col 5, 25-30; col 7,13-23; col 8, 61-68]. In particular, Takahashi ‘012 teaches that to reduce the amount of volatile content to levels of lower than 0.1 wt.% or less [col 7, 23-31], the resin composition, in pellet form, may be subject to a pre-drying (i.e., preliminary drying) step of subjecting the resin composition to a temperature of (Tg-30) to approximately (Tg-5)°C, for 1 hour or longer, while under vacuum [col 9, 28-64]. The resin compositions subject to the aforesaid pre-drying step are then molded into articles including containers for medicine [col 12, 24-30].
Tanahashi and Sato are both directed toward the inclusion of impact modifiers in resin compositions to alter the impact resistance, flexibility, and/or toughness thereof. Tanahashi and Takahashi ‘012 are both directed toward resin compositions including amorphous, norbornene-based polymers, of which are molded into containers for medicine.
In light of Tanahashi disclosing that hydrogenated styrene-butadiene block copolymers are suitable for use as (ii) rubbery polymer, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have utilized Tuftec™ H1043, taught by Sato, as said (ii) rubbery polymer in the resin composition, as Tuftec™ H1043 would have been recognized in the art as a suitable (aromatic vinyl-conjugated diene block copolymer, specifically a hydrogenated styrene-butadiene-based block copolymer) impact modifier for increasing the impact resistance/flexibility/toughness of the resin composition (see MPEP 2144.07); and/or would have been recognized as a suitable/functional equivalent to the impact modifiers named by both Tanahashi and Sato (see MPEP 2144.06(II)). 
It also would have been obvious to one of ordinary skill at the time of the instant invention to have subject the resin composition of Tanahashi, before being molded into the container, to a pre-drying step of being dried under vacuum at a temperature of (Tg-30) to approximately (Tg-5)°C, for 1 hour or longer, as taught by Takahashi ‘012, in order to form the container having little to no micro-voids and/or to reduce the formation of micro-voids in the molded container upon exposure to increased temperature and humidity, and/or to generally reduce the amount of volatile content to levels below 0.1 wt.% (such as to prevent elution or volatilization thereof in subsequent processing steps and/or use). 
The resin composition (and medicine container formed therefrom) of Tanahashi, as modified, would have comprised all of the features set forth above, where (as modified) the (ii) rubber polymer would have been Tuftec™ H1043, i.e., SEBS block copolymer having a styrene weight content of 67% (reads on (ii)(a) of claim 6; difference (A) above), and the resin composition would have been subject to the aforesaid pre-drying step before being formed into the medicine container. 
Applicant’s specification indicates that in order to reduce the content of the low-molecular-weight components having molecular weights of 1,000 or less to amounts of 3 wt.% or less in the resin composition, the composition in pellet form (before forming the medicine container) is subject to preliminary drying, which is preferred in order to remove any low-molecular-weight components that may be associated with the styrene-based thermoplastic elastomer and norbornene-based polymer [0075]. The preliminary drying method [0082] includes drying the resin composition in the range of (Tg-30) to (Tg-5)°C for 2 to 24 hours (encompassed by the range of 1 hour or longer taught by Takahashi ‘012) under vacuum. 
Given that the resin composition of Tanahashi, as modified above, is substantially identical to the claimed and disclosed resin composition in terms of the components (i-iii) and amount ranges thereof, and is subject to a substantially identical preliminary drying step of being dried in pellet form at a temperature of (Tg-30) to (Tg-5)°C for 1 hour or greater under vacuum, there is a reasonable expectation that the resin composition/medicine container formed therefrom of Tanahashi, as modified, would have inherently exhibited a low-molecular-weight component (having a molecular weight of 1,000 or less) content of 3 wt.% or less, as claimed, absent factually-supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I)) (reads on difference (B) above).
Further, in view of the totality of the foregoing, there is also a reasonable expectation that the resin composition of Tanahashi, as modified, when formed into a film having a thickness of 1 µm, would have inherently exhibited a film thickness increase due to protein adsorption of 0.5 µm or less, as claimed, measured in accordance with the claimed measurement conditions, absent factually-supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(II)) (reads on difference (C) above). 
As such, the medicine container of Tanahashi, as modified above, reads on all of the limitations of claim 6.
Regarding claim 7, Tanahashi does not explicitly recite a medicine that includes a protein being contained (e.g., packaged, stored) inside the medicine container formed from the resin composition. 
However, as set forth above, the medicine container is for liquid, powdery, or solid medicines, including for sample collection such as blood collection; may be in the form of a pre-filled syringes; as well as may be molded into prostheses and parts therefor, where blood includes the protein hemoglobin (absent factually-supported objective evidence to the contrary). In view of the foregoing, and given that Tanahashi discloses that the container is for medicine, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have stored a medicine including a protein in the medicine container, or have attempted to do so, as the container is disclosed as suitable for containing liquid, powdery, and solid medicines, and would have exhibited low levels of volatile (i.e., low-molecular-weight component) content, thereby reducing the degree of contamination of the medicine therein, further in view of the additional benefits disclosed by Tanahashi and cited above.
Additionally or alternatively, the medicine container being in the form of a blood collection tube, of which would necessarily have blood contained therein, reads on the medicine container containing a medicine that includes a protein. 
Regarding claim 8, as set forth above in the rejection of claim 6, the (i) norbornene-based polymer included in the resin composition is a hydrogenated, ring-opened polymer.
Regarding claim 10, as set forth above in the rejection of claim 6, the rubber polymer (ii) is Tuftec™ H1043, of which is a SEBS block copolymer having a styrene content of 67 wt.%.
Regarding claim 11, it is noted that claim 11 is a product-by-process claim, where the patentability thereof is based on the product itself and not the method of production. Applicant is directed to MPEP 2113(I) and (II) for more information regarding product-by-process claims. In the instant case, the resin composition of Tanahashi, as modified (set forth above in the rejection of claim 6), would have been subject to the pre-drying step to reduce the low-molecular-weight component to levels of 3 wt.% or less in the resin composition, of which reads on step (III) of claim 11. 
Regarding claim 13, Tanahashi (as modified and set forth above in the rejection of claim 6) discloses that the (i) norbornene-based polymer is formed from at least (the monomer) 1,4-methano-1,4,4a,9a-tetrahydrofluorene (MTF) [col 4, 15-40; col 9, 15-21]. The specification indicates that 1,4-methano-1,4,4a,9a-tetrahydrofluorene (or methanotetrahydrofluorene) are both trivial names for the monomer 7,8-benzotricyclo[4.3.0.12,5]dec-3-ene [0015]. As evidenced by Yabuki, 7,8-benzotricyclo[4.3.0.12,5]dec-3-ene, having the trivial name methanotetrahydrofluorene, is also referred to as tetracyclo[7.4.0.02,7.110,13]trideca-2,4,6,11-tetraene [0034]. Thus, Tanahashi discloses the use of at least tetracyclo[7.4.0.02,7.110,13]trideca-2,4,6,11-tetraene monomer in forming the norbornene-based polymer.
Regarding claims 15 and 16, of which are ultimately dependent upon claim 13, Tanahashi (as modified and set forth above in the rejection of claim 6) discloses that in addition to the aforesaid MTF monomer, the norbornene-based polymer may contain any other monomer(s) copolymerizable with the MTF [col 4, 25-27; col 6, 37-45; col 9, 52-55]. Further, Tanahashi discloses that the additional monomers copolymerizable with the MTF are preferably tetracyclododecene and dicyclopentadiene, or respective derivatives thereof [col 6, 45-47; col 9, 56-58; col 14, 28-36]. Specifically, the tetracyclododecene may be 8-methyltetracyclo[4.4.0.12,5.17,10]-dodec-3-ene [col 10, 8-15]. The aforesaid reads on claim 15, and the dicyclopentadiene reads on claim 16. 


Claims 6-8, 11, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanahashi in view of Takahashi ‘012 and Miyamoto et al. (US 6,331,591; “Miyamoto”) (prev. cited).
Regarding claims 6 and 14, the disclosure of Tanahashi, the teachings of Takahashi ‘012, and the modification of Tanahashi with the teachings of Takahashi ‘012, respectively, are set forth above in the copending rejection under pre-AIA  35 U.S.C. 103(a) (of which utilizes the teachings of Sato for the species of rubbery polymer being Tuftec™ H1043) and thus are not repeated herein for the sake of brevity of the Office Action. In other words, the instant rejection is largely the same as to that which is set forth above, with the exception of a different reference (Miyamoto instead of Sato) relied upon to teach claimed component (ii)(b) (as recited in claim 6) required by dependent claim 14. 
Therefore, in view of the foregoing, it can be said that Tanahashi is silent regarding (A) the (ii) rubbery polymer being a styrene-isobutylene-styrene triblock copolymer that has not been hydrogenated and has a styrene content of 15 wt.% or more; as well as (B) and (C) as set forth above in paragraph 20. 
Miyamoto discloses a cyclo-olefin copolymer (COC) resin composition having well-balanced transparency and impact resistance, said composition including (A) COC, and (B) 1 to 100 parts by weight per 100 parts COC of at least one rubber-like polymer [Abstract; col 1, 5-10, 48-51]. The COCs are amorphous, typically having Tg of 50 to 250°C [col 2, 25-37]. Preferable COCs include copolymers derived from norbornene-based monomers, including norbornene, tetracyclododecene, or structures derived therefrom [col 3, 64-66, col 4, 1-4]. The resin composition is suitable for forming bottles, cups, medical containers, and films [col 11, 45-49].
Miyamoto teaches that either of an aromatic vinyl-isobutylene copolymer (B1) or an aromatic vinyl-conjugated diene copolymer (B2), or both, may be used as the rubber-like polymer (B) in the resin composition [col 4, 17-23]. The copolymer (B1) is, inter alia, a styrene-isobutylene-styrene (tri)block copolymer (SIBS), of which is particularly preferred [col 4, 24-26, 30-32]. The isobutylene-styrene content ratio of the SIBS triblock copolymer is 40:60 to 99:1 on a mole basis [col 4, 40-43], of which through simple calculation utilizing the molecular weights of isobutylene and styrene, corresponds to a maximum styrene content of approximately 64 wt.% (2.78 grams styrene for every 1 gram isobutylene). Given that Miyamoto does not indicate that the SIBS triblock copolymer is hydrogenated, it is reasonably interpreted as not being hydrogenated and therefore reads on “has not been hydrogenated”.
As such, it can be said that Miyamoto reasonably teaches that SIBS triblock copolymers having up to 64 wt.% styrene are recognized in the art as suitable rubber-like polymers for blending with COCs in resin compositions (for the purpose of impact resistance modification) which are formed into medicine containers; as well as teaches that SIBS triblock copolymers are suitable equivalents to aromatic vinyl-conjugated diene copolymers (B2) (of which are explicitly recited by Tanahashi as suitable for use as rubbery polymer (ii)) as impact modifiers in the aforesaid resin compositions.
Tanahashi and Miyamoto are both directed toward resin compositions including norbornene-based COCs which are compounded with rubber copolymers for the purpose of altering the impact resistance thereof, said resin compositions being formed into medicine containers.
In addition to the modification(s) set forth above in the copending rejection based on the teachings of Takahashi ‘012 (and not repeated herein for the sake of brevity), it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have utilized the (non-hydrogenated) SIBS triblock copolymer having a maximum styrene content of approximately 64 wt.%, taught by Miyamoto, as the (ii) rubber polymer included in the resin composition (of which is formed into a medicine container) of Tanahashi, as the SIBS triblock copolymer would have been recognized in the art as a suitable impact modifier for COC-based resin compositions which are formed into medicine containers (see MPEP 2144.07); and/or the SIBS triblock copolymer would have been recognized in the art as a suitable equivalent to aromatic vinyl-conjugated diene copolymers (see MPEP 2144.06(II)), where an express suggestion to substitute one functionally equivalent component for another is not necessary to render such substitution obvious. 
The resin composition (and medicine container formed therefrom) of Tanahashi, as modified, would have comprised all of the features set forth above, where (as modified) the (ii) rubber polymer would have been a non-hydrogenated SIBS triblock copolymer having a maximum styrene content of 64 wt.% (reads on (ii)(b) of claim 1; claim 14; see MPEP 2144.05(I)) (reads on difference (A) above), and the resin composition would have been subject to the aforesaid pre-drying step before being formed into the medicine container (as taught by Takahashi ‘012 as set forth above). 
As previously stated herein, Applicant’s specification indicates that in order to reduce the content of the low-molecular-weight components having molecular weights of 1,000 or less to amounts of 3 wt.% or less in the resin composition, the composition in pellet form (before forming the medicine container) is subject to preliminary drying [0075, 0082; see paragraph 28 above].
Given that the resin composition of Tanahashi, as modified, is substantially identical to the claimed and disclosed resin composition in terms of the components (i-iii) and amount ranges thereof, and is subject to a substantially identical preliminary drying step of being dried in pellet form at a temperature of (Tg-30) to (Tg-5)°C for 1 hour or greater under vacuum, there is a reasonable expectation that the resin composition of Tanahashi, as modified, would have inherently exhibited a low-molecular-weight component (having a molecular weight of 1,000 or less) content of 3 wt.% or less, as claimed, absent factually-supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I)) (reads on difference (B) above).
Further, in view of the totality of the foregoing, there is also a reasonable expectation that the resin composition of Tanahashi, as modified, when formed into a film having a thickness of 1 µm, would have inherently exhibited a film thickness increase due to protein adsorption of 0.5 µm or less, as claimed, measured in accordance with the claimed measurement conditions, absent factually-supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(II)) (reads on difference (C) above). 
As such, the medicine container of Tanahashi, as modified above, reads on all of the limitations of claims 6 and 14.
Regarding claims 7, 8, and 11, the respective rejection(s) thereof, set forth above in the copending rejection under pre-AIA  35 U.S.C. 103(a), read on the aforesaid claims herein (i.e., under the current grounds of rejection utilizing the same explanation(s)/rationale(s)), and thus are not repeated for the sake of brevity. 

Response to Arguments
Applicant’s arguments, see Remarks filed 07 April 2022, pp. 10-14, have been fully considered but have not been found persuasive.
On pp. 10 and 11 of the Remarks, Applicant asserts that the claimed feature of film thickness increase due to protein adsorption being within the claimed range of 0.5 µm or less is not disclosed, taught, or suggested by the cited prior art of record. 
However, it is noted that the grounds of rejection do not rely upon an explicit disclosure or teaching within the cited prior art references of record for meeting/reading on said feature. Rather, as set forth above, given that the resin composition of Tanahashi, per the modifications in view of the teachings of Takahashi ‘012, and Sato (or Miyamoto), is identical or substantially identical to the claimed and disclosed composition (and medicine container formed therefrom) in terms of: (1) the polymeric and additive components (components i-iii species) and amounts (wt.%) thereof included in the resin composition, and (2) being subject to an identical or substantially identical preliminary drying step prior to being formed into the container such that low-molecular-weight components (1,000 or less) associated with both of the ring-opened-, amorphous-, norbornene-based polymer and the thermoplastic elastomer impact modifier would have been removed to levels below 3 wt.% as claimed, there exists a strong, reasonable expectation that the aforesaid resin composition would have inherently exhibited the claimed film thickness increase level due to protein adsorption of less than 0.5 µm when formed into a film having a thickness of 1 µm and exposed to the claimed test/measurement conditions (see MPEP 2112(IV), (V); 2112.01(I)). 
In accordance with the aforecited portions of the MPEP, Applicant has not met the burden of proving that the resin composition of Tanahashi, as modified above in the grounds of rejection, would not have exhibited the aforesaid degree of film thickness increase and/or the asserted low protein adsorption capabilities of the claimed/disclosed resin composition/medicine container – Applicant has not provided factually-supported, objective evidence proving that the resin composition of Tanahashi would not inherently exhibit the aforesaid. 
For these reasons, Applicant’s argument has not been found persuasive (see also MPEP 2145).

On pp. 11 of the Remarks, Applicant alludes to the claimed resin composition/medicine container formed therefrom exhibiting unexpectedly low protein adsorption, and thereby attributes the (1) claimed ratio of norbornene-based polymer to thermoplastic elastomer and (2) low amount (wt.%) of the low-molecular-weight component exhibited by the claimed resin composition as being the critical factors resulting in said low protein adsorption; further directing the Examiner to the specification, paragraph [0100] and the Examples section.
First, it is noted that [0100] is merely directed to the production process for the claimed/disclosed styrene-isobutylene-styrene triblock copolymer, and thus not necessarily relevant to Applicant’s assertion.
Second, based upon the guidelines set forth in MPEP 716.02(d), including (d)(I) and (d)(II), it is clear that the scope of the claimed invention is substantially broader than the scope of the data/evidence relied upon in the specification in support of an/the asserted unexpected result, and thus the data/evidence is not “commensurate in scope with the claims which the evidence is offered to support”, as required by MPEP 716.02. 
For instance, claimed component (i) of the resin composition which is formed into the medicine container is simply required to be “an amorphous norbornene-based polymer”, of which encompasses a vast array of cyclic-olefin based polymers based on a multitude of factors including monomeric species; monomer ratios; modifications; hydrogenation degree; molecular weight; etc. However, in contrast, the disclosed “norbornene-based polymer A” was formed from three specific monomers in specific weight ratios relative to one another [0095]; was hydrogenated to a particular degree [0096]; exhibits a particular molecular weight [0096]; and was subject to a particular direct drying step [0096] before being blended with Tuftec™ H1043 and subject to preliminary drying [0104]. Therefore, having utilized the claimed versus disclosed norbornene-based polymer as an example (and thus not limited thereto) to illustrate the scope of the claimed versus disclosed invention, it is clear that the scope of the claims (claim 6) is substantially/significantly broader than the scope of the data relied upon in the specification in support of the asserted unexpected result. 
For at least this reason, Applicant’s assertion of an unexpected result(s) has not been found persuasive.
Additionally, as evidenced by (at least) Table 1, resin compositions which are outside of the scope of the claimed invention in terms of the weight ratios of components (i) and (ii) exhibit the asserted unexpected result of low protein adsorption, of which is in direct contradiction to Applicant’s assertion that the aforesaid weight ratios are critical factors in achieving low protein adsorption (see Table 1, Examples 1-3, Comparative Example 2). Additionally, Comparative Example 5, of which exhibits weight ratios of components (i) and (ii) which are outside of the scope of the claimed invention, and of which was not subject to preliminary drying, exhibits a content of low-molecular-weight component of 3.1 wt.% (close to, albeit outside of the claimed amount of less than 3 wt.%), however, exhibits the asserted unexpected result of low protein adsorption, further in direct contradiction to Applicant’s asserted unexpected result and the factors critical thereto. 
For these additional reasons, Applicant’s assertion of an unexpected result(s) has not been found persuasive.

On pp. 12 and 13 of the Remarks, Applicant asserts that none of the cited prior art references of record recognize or are concerned with the disclosed problem of protein adsorption. 
However, it is noted that the prior art references are not required to recognize the same problem disclosed by Applicant; and noted that the claim limitation associated with protein adsorption is addressed via inherency rationale (as discussed above in paragraphs 55-58). Applicant is respectfully directed to MPEP 2144(IV), which states that the reason or motivation to modify the references may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. Applicant is also respectfully directed to MPEP 2145(II), which states that the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. Further, “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”. 
For these reasons above, Applicant’s argument has not been found persuasive.

On pp. 14 of the Remarks, Applicant asserts that it would not have been obvious to combine and/or modify the cited prior art references of record, individually or in combination, to arrive at the claimed invention, given that none of the aforesaid references recognize the protein adsorption problem; thus one would not have arrived at the claimed invention with any reasonable expectation of success.
The Examiner respectfully disagrees. Tanahashi explicitly discloses the (i) ring-opened, hydrogenated, amorphous norbornene-based polymer, including specific monomers therefor, as claimed and disclosed (see MPEP 2131.02(II)); explicitly discloses/provides motivation to utilize (ii) a thermoplastic elastomer impact modifier, specifically a hydrogenated, styrene-butadiene-based block copolymer, in the resin composition; explicitly discloses overlapping weight ratios of the aforesaid (i) and (ii) components of the resin composition; explicitly discloses the use and advantages of (iii) antioxidant additive(s) in the resin composition; and explicitly discloses the resin composition as suitable for use in forming medicine/medical containers. Further, it is the Examiner’s position that sufficient rationale/reasoning and/or motivation has been relied upon/cited in combining the teachings of the secondary references (Sato or Miyamoto; Takahashi ‘012) with the disclosure of Tanahashi, of which Applicant has not explicitly addressed in rebutting the prima facie case of obviousness presented by the Examiner in the grounds of rejection.
For these reasons above, Applicant’s arguments have not been found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782